NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0753-15T1

TOWNSHIP OF MONTCLAIR,

        Plaintiff-Respondent,

v.

FRANK CERINO, MARY ANN CERINO,
DECOZEN CHRYSLER JEEP DODGE,

        Defendants-Appellants,

and

NEW YORK COMMUNITY BANK,

        Defendant.


              Argued April 26, 2017 – Decided May 9, 2017

              Before Judges Fuentes, Carroll and Farrington.

              On appeal from the Superior Court of New
              Jersey, Law Division, Essex County, Docket No.
              L-4479-15.

              John J. Reilly argued the cause for appellants
              (Greenbaum,   Rowe,   Smith   &   Davis   LLP,
              attorneys; Mr. Reilly, on the briefs).

              Jennifer Borek argued the cause for respondent
              (Genova Burns LLC, attorneys; Ms. Borek, of
              counsel and on the brief; Michael C. McQueeny,
              on the brief).
PER CURIAM

       This appeal involves the condemnation of Block 2209, Lots 1

and 16 (the subject property), also known as 59-61 Valley Road in

the Township of Montclair (Township).             The subject property is

owned by defendants Frank and Mary Ann Cerino, and is presently

used    to    store     automobiles.     Defendants   own    two    automobile

dealerships in the area: (1) 225 Bloomfield Avenue, Verona (the

Verona property), which operates as DeCozen Chrysler Jeep Dodge;

and    (2)    665-679    Bloomfield    Avenue,   Montclair   (the    Montclair

property), which operates as Montclair Motor Car.

       The Law Division entered an order appointing commissioners

for the condemnation hearing, thereby authorizing them to examine

and appraise the subject property and determine compensation for

the taking.        The order further authorized the commissioners to

determine whether the subject property is functionally integrated

with the Verona and Montclair properties, and the amount of

severance damages, if any, to which defendants are entitled.                The

order also denied defendants' motion to dismiss the condemnation

complaint for, among other things, failure by the Township to

engage in bona fide negotiations pursuant to N.J.S.A. 20:3-6.

       On appeal, defendants renew their argument that the Township

failed       to   engage    in   jurisdictionally     required      bona   fide

negotiations prior to filing the complaint.           They also contend the

                                        2                              A-0753-15T1
trial court erred in ruling that only the Verona property, and not

the Montclair property, is so functionally integrated with the

subject property as to form constituent parts of a single economic

unit, and that re-litigation of this issue is barred by the

doctrine of collateral estoppel.            For the reasons that follow, we

affirm.

                                       I.

     The subject property contains approximately 9508 square feet

and is improved with gravel and stone and enclosed by a chain link

fence.     Defendants      contemporaneously       purchased     the   subject

property and the Montclair property in 1987, and financed the

acquisition with a mortgage that secured both properties.1                  The

subject   property   was   used   to    store    and   display   vehicles     in

conjunction with the Montclair property, which initially housed

defendants' DeCozen Chrysler dealership.

     Defendants purchased the Verona property in 2003, and moved

the DeCozen automobile dealership there in 2007 due to the age and

condition of the Montclair property.           Since that time, DeCozen has

used the subject property for the storage and display of a portion




1 In his February 25, 2014 certification, defendant Frank Cerino
represented that this debt has since been satisfied and there is
presently no mortgage encumbering the title of either property.

                                       3                               A-0753-15T1
of its automobile inventory, since the Verona property lacks

sufficient area to fully accommodate its inventory of vehicles.

     After moving the DeCozen dealership to Verona, defendants

renovated the showroom on the Montclair property over time as

their financial circumstances allowed.             In December 2012, the

Montclair Zoning Board of Adjustment ruled defendants had not

abandoned the use of the Montclair property for the sale of new

and used vehicles. That same month, the Township issued a business

license to defendants for the sale of new and used cars.                    In

January 2014, defendants reopened the showroom on the Montclair

property for the sale of pre-owned luxury automobiles under the

business name Montclair Motor Car.

     The    subject   property    adjoins    the    Township's     municipal

facility.    On August 12, 2013, the Township adopted Ordinance O-

13-44 (the Ordinance), which authorized it to acquire the subject

property "for public purposes, principally but not limited to the

provision   of   necessary   additional     parking   facilities    for   the

Montclair Police Department and Municipal Court Building[.]"              The

Ordinance   recited   that   an   independent      appraisal   prepared     by

Hendricks Appraisal Company LLC valued the subject property at

$475,000.    It also authorized the institution of eminent domain

proceedings to acquire the subject property in the event good

faith negotiations with defendants proved unsuccessful.

                                    4                                A-0753-15T1
     By letter dated March 25, 2013, the Township offered to

purchase the subject property for $475,000.             Defendants, through

counsel, rejected the offer on April 9, 2013. Among other reasons,

defendants maintained that "the Township's proposed taking of the

[p]roperty     constitutes   a   partial     taking,       which   results      in

severance damages to [defendants'] car dealership propert[ies] in

Verona and Montclair which are functionally integrated with the

use of the [p]roperty which the Township proposes to take."

Consequently, defendants asserted that the Township's offer was

not a bona fide offer because it did not consider or include such

severance damages. On May 3, 2013, the Township Attorney responded

"[i]t   is   the   Township's    position    that    the    property     is    not

functionally    integrated   [with   the    Verona     property]    so    as    to

generate severance damages."       Also, "[i]n light of the fact that

the former Montclair dealership has been and is vacant and unused

for several years, [the Township] did not consider that [Montclair]

property as having any impact on the value of the noncontiguous

[subject property]."

     On December 30, 2013, the Township filed a complaint and

order to show cause seeking to acquire the subject property through

eminent domain (the prior action).         Following oral argument, Judge

Patricia K. Costello dismissed the complaint without prejudice on

April 8, 2014.      She noted the Township's initial offer did not

                                     5                                   A-0753-15T1
include severance damages in the valuation.         The judge found that

the   subject   property    and    defendants'    auto   dealerships   "are

functionally integrated."         She reasoned:

           Despite the congruence of defendants' facts
           with the Township's own description of the
           [subject property], the Township maintains
           that the [subject property] is not integrated
           with the dealerships.    Yet to support their
           argument, the Township provides no reasoning
           in either their papers or their appraisal
           report. Instead, the Township presents only
           their conclusion that the [subject property]
           is not functionally integrated. Without any
           contrary facts or analysis, it is clear that
           the [subject property] is used in conjunction
           with the defendants' dealerships as the
           [subject   property]    is   used   to   store
           defendants' excess automobile inventory. This
           court finds defendants have demonstrated a
           clear   integration   between   the   [subject
           property] and the car dealerships.

      Judge Costello further found that "[t]he Township had the

opportunity to, but did not substantially revise their appraisal

to address the severance damage claims."          As a result, the judge

concluded the Township had failed to engage in bona fide pre-

condemnation negotiations with defendants, as required by N.J.S.A.

20:3-6, and dismissed the complaint without prejudice.

      The Township's appraiser conducted exterior inspections of

all three properties on April 25, 2014, and November 3, 2014.

Frank Cerino was present during the April inspection but not the

November inspection.       On December 5, 2014, the Township obtained


                                      6                            A-0753-15T1
a revised appraisal report that took into account the integration

and severance damage claims raised by defendants in the prior

action.   It expressly noted:

               This appraisal super[s]edes and replaces
          a previous report prepared by this office and
          dated January 30, 2013. That appraisal report
          involved and addressed only the proposed
          acquisition parcel – 59-61 Valley Road,
          Montclair.    As previously discussed, the
          recent decision by the Honorable Patricia K.
          Costello, A.J.S.C., directed that all three
          properties be combined and valued as a single
          economic unit which has been reflected and
          addressed in this appraisal.

     The Township's appraiser determined that the subject property

and the Verona property were functionally integrated, but the

Montclair property was not.     The report elaborated:

               This appraisal has been prepared . . .
          in response to a recent decision by the
          Honorable Patricia K. Costello, A.J.S.C. In
          the decision, the [c]ourt notes, that based
          on statements by the property owner, both his
          Verona car dealership and his Montclair
          dealership were "functionally integrated"
          with the proposed . . . acquisition parcel.
          Based on my observations during the physical
          inspections of all three properties, it is
          readily apparent that the Verona Dealership
          property and [the subject property] are
          functionally integrated as the [subject
          property] is fully occupied by new cars from
          the DeCozen dealership. In addition, signage
          on the site identifies its use and occupancy
          as a storage yard for DeCozen Chrysler-Jeep-
          Dodge. Although [the Montclair Property] may
          offer the sale of some new automobiles for the
          Verona Dealership, it is primarily a used car
          facility which has no service department or

                                  7                        A-0753-15T1
         capabilities. Furthermore, there is no direct
         brand affiliation between Chrysler-Jeep-Dodge
         and the Montclair dealership facility.     In
         other words, the Montclair building is not a
         licensed franchise or dealership for any
         automotive brand.

    The updated appraisal further concluded that no severance

damages were warranted with respect to the Verona property:

              The appraiser is of the opinion that
         other than the Market Value conveyed for the
         proposed partial acquisition noted herein, no
         severance damages to the remainder were
         indicated.    As previously reported, both
         properties    are    non-contiguous     (being
         approximately one mile apart). The property
         owner has stated that as a requirement of his
         dealership franchise agreement with Chrysler,
         he is required to maintain a new car inventory
         of approximately 250 vehicles and that due to
         municipal zoning ordinances, only 200 vehicles
         can be stored on site.     (This excludes the
         approximately thirty-six (36) vehicles on
         display within the enclosed showroom area).
         Therefore, the remaining 50 vehicles are
         stored at [the Montclair property].        The
         Verona   dealership   has   a   non-delineated
         capacity for 205 vehicles along the exterior
         of the building.     As indicated above, an
         additional thirty-six (36) vehicles are on
         display within the showroom.      The property
         owner has also reported that a separate parcel
         located to the rear of 141 Bloomfield Avenue,
         Verona is being leased at an annual cost of
         $48,000.00 for the storage of 60 to 70
         vehicles.

              The appraisal has presented a Market
         Value estimate of all three of the subject
         properties as a combined single economic unit.
         In addition, a valuation of the Verona
         dealership   and    the   Montclair   building
         following the acquisition of the [property]

                               8                          A-0753-15T1
          was also presented.    The difference between
          the before and after valuations represents the
          Market Value of the proposed acquisition,
          including damages to the remainder, if any.

The appraiser concluded that, as of November 3, 2014, the fair

market value of the Property was $470,000.

     On February 3, 2015, the Township again offered to purchase

the subject property for $475,000, accompanied by the updated

appraisal.   Defendants did not respond, and the Township sent them

a second letter on April 1, 2015.        On April 30, 2015, defendants

rejected the offer.      The rejection letter contended that: the

Township's offer was not a basis for bona fide negotiations; the

Township did not value the property as required by the court in

the prior action; and the Township's conclusion that the partial

taking does not cause severance damages was misinformed and legally

deficient.   Defendants took issue with the appraiser's position

that the subject property and the Montclair property are not

functionally integrated.      They also contended the appraiser erred

in: basing the denial of the award of severance damages on the

fact that the property and the Verona property are non-contiguous;

failing to account for the storage of used vehicles in determining

the storage capacity of the Verona property; and referencing a

month-to-month   lease   at   141   Bloomfield   Avenue,   Verona,   which

defendants had since terminated.         Defendants' rejection letter,


                                     9                           A-0753-15T1
however, did not provide a counteroffer.              It also requested that

"the Township not [] take their property."

     On May 1, 2015, the Township attorney responded that he would

"review"   defendants'     rejection        letter   and    "respond"    to   it.

Instead, on June 25, 2015, the Township filed a new complaint and

order to show cause again seeking to condemn and acquire the

subject property.        The matter was assigned to Judge Dennis F.

Carey, III, who conducted oral argument on August 20, 2015.

Defendants    asserted    that   the   doctrine      of    collateral   estoppel

precluded re-litigation of Judge Costello's determination in the

prior   action   that     the    three      properties      were   functionally

integrated.    Judge Carey rejected this argument, stating:

                Addressing the issue of Judge Costello's
           April [8], 2014 opinion . . . [s]he says,
           ["]The [c]ourt must therefore determine
           whether the defendant dealership and the
           taking parcel are functionally integrated. I
           [find] that they are.["]     I do not believe
           that I am bound by that in terms of collateral
           estoppel.    I think that . . . when that
           statement is taken in context, it's clear that
           that was [] a factor in that . . . she had no
           choice      . . . . [T]he appraisal, at that
           point, had never [analyzed] the issue one way
           or the other, so it was really uncontested.

                And I []      don't think she intended to
           close the door    on that issue since . . . she
           didn't have .     . . a finding by an appraisal
           one way or the    other.

               So I don't think that the [] fact that
           the new appraisal that is subject to this

                                       10                                A-0753-15T1
         case, defines that the Verona property is
         functionally integrated, and the Montclair []
         property is not, again, would defeat the
         application for eminent domain."

    The court found the Township satisfied its statutory duty to

conduct bona fide negotiations, reasoning:

              So, the [] issue is . . . the fact that
         the plaintiff, [T]ownship, did not provide
         another offer in response to the April 30[],
         2015 letter. Does that in [e]ffect mean that
         the [T]ownship failed in [its] obligation to
         conduct [bona fide] negotiations?    I don't
         think that they did. I think that [] when one
         looks at this case as a whole, clearly there
         [were] [bona fide] negotiations.

              There was a history between the parties
         of trying to resolve the issue of the taking
         and [] then the [T]ownship had made it pretty
         clear that . . . the new appraisal found that
         the Verona property was [] functionally
         integrated with the property subject to the
         taking, although the appraisal did not
         contemplate   that   there   would   be   any
         compensatory damages from that finding.

              And that [] may or may not end up being
         the case. . . . The [T]ownship had made it
         clear that . . . they did not believe that the
         Montclair property . . . was functionally
         integrated, and therefore, that was going to
         be their position.    Period.   And that they
         [analyzed] both things.

         . . . .

              The [defendants] didn't make a counter
         offer.    And that's the way negotiations
         normally work. . . .        [Defendants] just
         pointed out why they were rejecting the offer,
         or what they found [were] the flaws in [] the
         analysis by the new appraisal, which may or

                              11                          A-0753-15T1
            may not have merit. And -- but that doesn't
            really translate into the basis for -- a
            dollar and cents negotiation and it basically
            comes down to money.

            . . . .

                 I can understand . . . that at that point
            there really was no point [to respond to
            defendants' rejection letter], and I don't
            think that [the Township's] lack of response
            to the April 30[] letter disqualifies them
            under [] their obligation to conduct [bona
            fide] negotiations.

       The trial court memorialized its decision in a September 8,

2015 order.   The court appointed three disinterested commissioners

and    instructed   them    to   "examine    and    appraise      the   land   and

improvements set forth in the [c]omplaint taken by [the Township]

for public purposes as stated therein and to fix and determine the

compensation to be paid by [the Township] in accordance with law,

including a determination as to integration as disputed between

[the   Township]    and    [d]efendants     and    the   amount   of    severance

damages, if any[.]"        This appeal followed.

                                     II.

       We begin our analysis by recognizing the fundamental precept

that

            [t]he right to "just compensation" when the
            government takes property for a public use is
            one of the essential guarantees of both the
            United States and New Jersey Constitutions.
            U.S. Const. amend. V ("[N]or shall private
            property be taken for public use, without just

                                     12                                   A-0753-15T1
          compensation."); N.J. Const. art. I, ¶ 20
          ("Private property shall not be taken for
          public use without just compensation."). This
          fundamental right is of ancient origin,
          preceding the founding of our Republic, and
          is found even in the text of the Magna Carta.
          Magna Carta ch. 28 (1215), reprinted in The
          Anglo–American Legal Heritage 84 (Daniel R.
          Coquilette, 2d ed. 2004) ("No constable or
          other bailiff of ours shall take grain or
          other chattels of anyone without immediate
          payment therefor in money. . . .").

          [Borough of Saddle River v. 66 E. Allendale,
          LLC, 216 N.J. 115, 136 (2013) (quoting Borough
          of Harvey Cedars v. Karan, 214 N.J. 384, 402
          (2013)).]

     The Eminent Domain Act (Act), N.J.S.A. 20:3-1 to -50, sets

forth procedures to implement the constitutional requirements

governing the taking of private property for government's use.

Borough of Saddle River, supra, 216 N.J. at 136.    N.J.S.A. 20:3-6

provides that before filing a complaint seeking authority to take

property by eminent domain, a plaintiff must engage in "bona fide

negotiations with the prospective condemnee[.]"    The taking agency

must first conduct an appraisal of the property, allowing the

owner the opportunity to be present at the inspection.         Ibid.

Then, it must send an offer in writing, which includes "the

property and interest therein to be acquired, the compensation

offered to be paid and a reasonable disclosure of the manner in

which the amount of [the condemnor's] offered compensation has

been calculated[.]"   Ibid.   When the condemnor fails to engage in

                                 13                          A-0753-15T1
bona fide negotiations, the complaint must be dismissed.                  Morris

Cty. v. 8 Court St., Ltd., 223 N.J. Super. 35, 37 (App. Div.),

certif. denied, 111 N.J. 572 (1988).

     Our Supreme Court has held that the "reasonableness of pre-

negotiation disclosures centers on the adequacy of the appraisal

information; it must permit a reasonable, average property owner

to   conduct    informed   and    intelligent          negotiations    [and]    an

appraisal should contain an explanation of the valuation approach

or methodology actually used."              State, by Comm'r of Transp. v.

Carroll, 123 N.J. 308, 321 (1991).                 In Carroll, the Court found

the State had complied with the pre-litigation requirements under

N.J.S.A. 20:3-6, and set forth the minimally required information

to be provided to the condemnee.                   It held: "The appraisal's

description of the valuation method, its inclusion of 'comparable'

sales, and its specific rejection of other valuation methods,

i.e.,   the    income   and     cost    approaches,        imparted    minimally

sufficient information to the property owner."                Ibid.

     N.J.S.A.    20:3-29      directs       that    the   "condemnee   shall    be

entitled to compensation for the property, and damages, if any,

to any remaining property[.]"          If prior to the taking two or more

parcels are functionally united, so that each is "reasonably

necessary to the use and enjoyment of the other," the taking of

less than the combined whole of the properties is a partial taking,

                                       14                                A-0753-15T1
entitling the condemnee to severance damages with respect to the

remaining related property.    Hous. Auth. of Newark v. Norfolk

Realty Co., 71 N.J. 314, 325 (1976).    Under such circumstances,

the appraiser must consider the value of that portion to the whole

and not just the part that is the subject of the taking.   "It is

necessary to assign a value not only to the property actually

taken, but also to the property that is left" when calculating

just compensation.   State, by Comm'r of Trans. v. Silver, 92 N.J.
507, 515 (1983). However, "[i]n order to obtain severance damages,

the landowner must show that the remaining parcel and the parcel

which has been taken were constituent parts of a single economic

unit."   Hous. Auth. of Newark, supra, 71 N.J. at 322.

     The Court has clearly defined severance damages:

          Severance damage in condemnation cases can
          occur only when there is a partial taking of
          another parcel of property. The traditional
          measure of damages for such a taking may be
          stated as either (1) the value of the property
          actually taken together with the diminution
          in value of the part that remains (severance
          damage) or (2) the difference between the
          value of the entire property before the taking
          and the value of the remainder after the
          taking.

          The mere fact that the condemned parcel is
          physically separated from the remaining parcel
          does not foreclose a condemnee from recovering
          severance damages.

          [Hous. Auth. of Newark, supra, 71 N.J. at 321
          (citations omitted).]

                               15                          A-0753-15T1
     Here, the focus of defendants' argument is their disagreement

with the conclusions reached by the Township's appraiser that the

subject property and the Montclair property are not functionally

united, and that the Verona property will not suffer severance

damages as a result of the taking of the subject property.          We do

not find defendants' contentions persuasive.

     We conclude the Township followed the proper procedure under

N.J.S.A.    20:3-6,   tendered   a   reasonable   offer   based   on   its

appraiser's findings, and provided all necessary information to

defendants including the methodology used to value the subject

property.    The appraisal met the standards set forth in the law,

in that it explained its method of valuation and specifically

considered and rejected defendants' position that the subject

property formed a unity of use with the Montclair property, and

that the Verona property will sustain severance or consequential

damages from the taking of the subject property.

     Contrary to defendants' contention, any disagreement between

the parties regarding the method of valuation and the resulting

damages is an issue for the commissioners, and is not a valid

basis to deny the entry of a judgment for condemnation.                  In

reaching this conclusion, we draw guidance from the Court's holding

in Hous. Auth. of Newark, supra, 71 N.J. at 325, that


                                     16                           A-0753-15T1
            a condemnee may offer evidence of severance
            damage resulting from the taking of a
            noncontiguous parcel provided that he has
            demonstrated (1) that the two parcels are
            functionally   integrated;   that   each   is
            reasonably necessary to the use and enjoyment
            of the other (unity of use); and (2) that he
            substantially owns both parcels (unity of
            ownership).

       Here, there is no dispute over the actual, physical property

the Township seeks to condemn.      Rather, the dispute concerns the

valuation of the subject property and the extent of any damages

thereby resulting to defendants' Verona and Montclair properties.

Judge Carey aptly preserved defendants' right to offer evidence

of severance damages by expressly authorizing the commissioners

to make "a determination as to integration as disputed between

[the   Township]   and   [d]efendants   and   the   amount   of   severance

damages, if any[.]"

       Contrary to defendants' argument, Judge Costello's findings

in the prior action regarding integration of the three properties

did not preclude the subsequent re-litigation of that issue.             The

doctrine of collateral estoppel "bars relitigation of any issue

which was actually determined in a prior action, generally between

the same parties, involving a different claim or cause of action."

Ziegelheim v. Apollo, 128 N.J. 250, 265 (1992) (quoting State v.

Gonzalez, 75 N.J. 181, 186 (1977)).       The purpose of the doctrine

is to avoid re-litigating issues that have been fully and fairly

                                  17                                A-0753-15T1
litigated and determined in an earlier proceeding.              First Union

Nat'l Bank v. Penn Salem Marina, Inc., 190 N.J. 342, 352 (2007);

Lopez   v.   Patel,   407   N.J.   Super.    79,   93   (App.   Div.    2009).

Collateral estoppel is an equitable remedy, and the decision of

whether to apply it in a particular case is left to the trial

court's   discretion   after   the   court    "weigh[s]    economy     against

fairness."     Barker v. Brinegar, 346 N.J. Super. 558, 566 (App.

Div. 2002).

    To successfully assert the bar of collateral estoppel, a

party must establish the following factors:

             (1) the issue to be precluded is identical to
             the issue decided in the prior proceeding; (2)
             the issue was actually litigated in the prior
             proceeding; (3) the court in the prior
             proceeding issued a final judgment on the
             merits; (4) the determination of the issue was
             essential to the prior judgment; and (5) the
             party against whom the doctrine is asserted
             was a party to or in privity with a party to
             the earlier proceeding.

             [First Union Nat'l Bank, supra, 190 N.J. at
             352 (citations omitted).]

Collateral estoppel is limited to issues actually litigated and

decided in a prior action.         Ibid. "[W]hen the five elements of

collateral estoppel . . . are not satisfied, the inquiry ends."

Perez v. Rent-A-Center, Inc., 186 N.J. 188, 199 (2006) (internal

citation omitted).



                                     18                                A-0753-15T1
     Applying these principles, we conclude that the issue of

whether    the    subject     property    and    the   Verona    and    Montclair

properties are so functionally integrated as to form a single

economic unit was not fully and fairly litigated in the prior

action.        In dismissing that action, without prejudice, Judge

Costello expressly noted that the Township had completely failed

to address the issue of severance damages or state why they were

not applicable.          In contrast, the issues of integration and

severance      damages   were    squarely     addressed     in   the   Township's

updated valuation analysis that formed the basis of its February

3, 2015 and April 1, 2015 offers to purchase the subject property.

Accordingly, we discern no abuse of discretion in Judge Carey's

determination that the doctrine of collateral estoppel did not bar

his consideration of these issues.

     Finally,      defendants'     April      30,   2015    rejection    of    the

Township's updated offer, coupled with their unwillingness to

engage    in    additional,     meaningful      negotiations,     triggered    the

Township's right to re-file its complaint.                 The Act specifically

supports such a conclusion.          It provides:         "A rejection of said

offer or failure to accept the same within the period fixed in the

written offer . . . shall be conclusive proof of the inability of

the condemnor to acquire the property or possession thereof through

negotiations."       N.J.S.A. 20:3-6.         When a prospective condemnee

                                         19                               A-0753-15T1
rejects   a   condemnor's   offer,   the   obligation   to   continue

negotiations in an effort to avoid litigation is effectively

discharged.     Ibid.   Accordingly, we share the trial court's

conclusion that the Township satisfied its statutory duty to

conduct bona fide negotiations.

    Affirmed.




                                20                            A-0753-15T1